Citation Nr: 1631434	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  13-13 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether a reduction in the rating for the Veteran's left knee disability, status post left knee replacement, from 40 percent to 30 percent effective April 1, 2012, was proper.

2.  Entitlement to an increased evaluation for a left knee disability, status post left knee replacement, currently assigned a 30 percent evaluation.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to September 1973.

This matter comes to the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In that decision, the RO reduced the evaluation for the Veteran's service-connected disability to 30 percent effective from April 1, 2012.  The Veteran appealed that decision.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2016.  A transcript of that proceeding is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the March 2016 hearing, the Veteran testified that he had been receiving treatment through VA and that he was last seen by Dr. G. (initials used to protect privacy) approximately two and a half years earlier.  However, the claims file does not include any VA treatment records dated during the appeal period.  Moreover, the most recent treatment record from Dr. G. is dated in April 2013.  As such, there appear to be outstanding medical records.

In addition, the Board notes that the March 2013 statement of the case (SOC) and the July 2013 supplemental statement of the case (SSOC) did not address the issue of the propriety of the reduction, which the Veteran appealed in his notice of disagreement.  Rather, the RO only adjudicated the issue of entitlement to an increased evaluation.  Indeed, those documents did not provide the Veteran with the provisions of 38 C.F.R. § 3.105.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left knee.  A specific request should be made for any treatment records from Dr. G. dated since April 2013 (identified in March 2016 hearing transcript).  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

Any outstanding, relevant VA medical records dated since 2010 should also be obtained and associated with the claims file, to include any records from the VA Medical Center in East Orange, New Jersey, and from the Community Based Outpatient Clinic (CBOC) in Brick, New Jersey.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity of his service-connected left knee disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should report all signs and symptoms necessary for rating the Veteran's disability.  In particular, he or she should provide the range of motion in degrees in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the left knee, as well as the right knee.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report. 

The examiner should also comment on whether the Veteran has prosthetic replacement of the knee joint with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  He or she should also indicate whether the Veteran has intermediate degrees of residual weakness, pain, or limitation of motion and whether there is any ankylosis, loss of extension, or malunion or nonunion of the tibia and fibula.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  Specifically, the AOJ should readjudicate both issues, i.e. the propriety of the rating reduction and entitlement to an increased evaluation.

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  This SSOC should set forth the provisions of 38 C.F.R. § 3.105.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




